 


109 HR 4714 IH: Phone Records Protection Act of 2006
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4714 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Boswell introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To make the sale or fraudulent transfer of telephone records a criminal offense. 
 
 
1.Short titleThis Act may be cited as the Phone Records Protection Act of 2006. 
2.Prohibition on sale or transfer of telephone records 
(a)In generalTitle 18, United States Code, is amended by inserting after chapter 123 the following new chapter: 
 
124Telephone records 
 
Sec. 
2801. Prohibition on sale or transfer of telephone records. 
2801.Prohibition on sale or transfer of telephone records 
(a)Criminal violationWhoever knowingly and intentionally sells or fraudulently transfers or uses, or attempts to sell or fraudulently transfer or use, the records of a customer of a telephone service provider shall be fined in accordance with this title, imprisoned for not more than 10 years, or both. 
(b)Nonapplicability to law enforcement agenciesSubsection (a) shall not prevent any action by a law enforcement agency, or any officer, employee, or agent of such agency, to obtain the records of a customer of a telephone service provider in connection with the performance of the official duties of the agency. 
(c)Exception for law enforcement requestsA telephone service provider, or any employee thereof, shall not be in violation of subsection (a) if such provider, upon request, transfers or otherwise provides to a law enforcement agency, or any officer, employee, or agent of such agency the records of a customer of such provider. 
(d)DefinitionsIn this section: 
(1)Records of a customerThe term records of a customer means any data or information associated with an individual contained in a database, networked or integrated databases, or other data system of a telephone service provider. 
(2)Telephone serviceThe term telephone service— 
(A)has the same meaning given the term telecommunications service in section 3 of the Communications Act of 1934 (47 U.S.C. 153); and 
(B)includes any form of wireless telephone service, including— 
(i)cellular telephone service; 
(ii)broadband Personal Communication Service (PCS) telephone service; 
(iii)Covered Specialized Mobile Radio (SMR) service; and 
(iv)any successor service to such service (including so-called next generation or third generation service). 
(3)Telephone service providerThe term telephone service provider has the same meaning given the term telecommunications carrier in section 3 of the Communications Act of 1934 (47 U.S.C. 153).. 
(b)Amendment to part analysisThe table of chapters at the beginning of part I of title 18, United States Code, is amended by inserting after the item relating to chapter 123 the following new item: 


124.Prohibition on sale of telephone records2801. 
 
